Case 1:16-cv-00233-LY Document 129 Filed 05/18/21 Page 1 of 8
Case 1:16-cv-00233-LY Document 129 Filed 05/18/21 Page 2 of 8
         Case 1:16-cv-00233-LY Document 129 Filed 05/18/21 Page 3 of 8




                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was filed electronically via the

Court’s CM/ECF system on this 18th day of May, 2021, which will send notification to the

following:

       Benjamin S. Walton
       Office of the Attorney General
       P.O. Box 12548, Capitol Station
       Austin, TX 78701
       Email: Benjamin.walton@texasattorneygeneral.gov



                                           /s/Richard L. Bolton
                                           Richard L. Bolton
Case 1:16-cv-00233-LY Document 129 Filed 05/18/21 Page 4 of 8
Case 1:16-cv-00233-LY Document 129 Filed 05/18/21 Page 5 of 8
Case 1:16-cv-00233-LY Document 129 Filed 05/18/21 Page 6 of 8
Case 1:16-cv-00233-LY Document 129 Filed 05/18/21 Page 7 of 8
Case 1:16-cv-00233-LY Document 129 Filed 05/18/21 Page 8 of 8
